Citation Nr: 1002828	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-30 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected vasodepressor response with syncope, currently 
rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
October 1982.  This appeal arises from an April 2005 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was previously before the 
Board in July 2007 and March 2009, when it was remanded for 
additional development of the evidence and other matters.  A 
review of the record shows that the RO has complied with all 
remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran testified before the Board in April 2007 at a 
hearing held at the VA Central Office in Washington, DC.  A 
transcript of this hearing is of record.  


FINDING OF FACT

A workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope.  


CONCLUSION OF LAW

The criteria for a 100 percent disability evaluation for the 
service-connected vasodepressor response with syncope have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 
7099-7015 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

The Veteran was assigned a noncompensable disability rating 
for vasodepressor response with syncope from August 1, 1987 
under Diagnostic Code 7099-7015.  The Veteran was assigned a 
10 percent disability rating from March 29, 1993.  A November 
2005 rating decision assigned a 30 percent disability rating 
effective August 27, 2004 under Diagnostic Code 7099-6204.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Diagnostic Code 7099 pursuant to 38 C.F.R. § 4.27 provides 
that unlisted disabilities requiring rating by analogy will 
be coded first the numbers of the most closely related body 
part and "99."  See 38 C.F.R. § 4.20.

Under Diagnostic Code 7015, for atrioventricular block, an 
evaluation of 10 percent is warranted where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
continuous medication or a pacemaker is required.  A 30 
percent evaluation will be assigned where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  A 60 percent 
evaluation is warranted where a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent disability evaluation is warranted 
for chronic congestive heart failure, or where a workload of 
3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104 (2009).

VA outpatient treatment records dated in November 2004 
reflect that the Veteran passed out 7 times in 2004.  In May 
2006, the Veteran was treated for recurrent syncope.  The 
Veteran's main symptoms were severe lightheadedness and 
unpredictable spells of falls due to loss of consciousness.  

An October 2008 VA examination report showed medical findings 
of "Daily" syncope, "Constant" fatigue, and "Daily" 
dizziness.  The report provides a summary of problems which 
indicates that the service- connected pathology presents 
"[s]ignificant effects" upon the Veteran's functioning, 
including: "Memory loss, Decreased Concentration, Decreased 
Mobility, Lack of Stamina, Weakness or Fatigue, Other .... 
Nausea and dizziness."  The extent of disability is described 
as "Severe" with regard to the Veteran's ability to exercise, 
engage in sports or recreation, and travel.  The examiner 
acknowledged a question regarding the "avg number of 
episodes/week," and responded with a medical opinion of 
"daily."


The Veteran underwent a VA examination in July 2009.  He 
reported daily syncope and dizziness, as well as constant 
fatigue.  He denied a history of angina or dyspnea.  He 
reported constant nausea associated with the vasovagal 
syncope.  

Following physical examination, the examiner diagnosed 
vasovagal syncope.  The examiner noted that the Veteran 
cannot dress without stopping because of symptoms of 
dizziness and that he had to sit down.  The Veteran cannot 
walk greater than two and a half miles per hour because of 
dizziness and fatigue associated with his vasovagal syncope 
condition.  The Veteran cannot shower anymore, and must take 
a bath, because of dizziness.  Based on these findings, the 
examiner opined, based on these specific Goldman Criteria, 
that the activities associated with a workload of less than 5 
METs results in dyspnea, fatigue, dizziness or syncope due to 
the Veteran's service-connected vasodepressor response 
pathology.  As well, activities less than 3 METs, as detailed 
above, results in dyspnea, fatigue, dizziness or syncope due 
to the Veteran's service-connected vasodepressor response 
pathology.  

After reviewing the evidence, the Board finds that the 
Veteran is entitled to a 100 percent evaluation for his 
service-connected vasodepressor response with syncope.  In 
this regard, a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope.  

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).





ORDER

A 100 percent evaluation for vasodepressor response with 
syncope is warranted.  

The appeal is granted.  



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


